Title: To James Madison from John Gavino, 22 March 1804 (Abstract)
From: Gavino, John
To: Madison, James


22 March 1804, Gibraltar. No. 147. Encloses a duplicate of his dispatch no. 146 [19 Mar.]. Encloses a letter from Preble “with the very pleasing and interesting account of the Capturing and distroying” of the Philadelphia in Tripoli: “the Gallant and brave manner in which it was accomplishd by Capn. Decature does him and others Employd on that hazardouse service much honour.” “I have got the Commodors Letter publishd in the Chronicle of this Place.” Mate John Morrison of the Citizen was impressed on the way from Lorient by Captain Sutton of the Amphion, “on account of his having been Born in Scotland, who also threatend to take out a Seaman, being a Native of Ireland, however the latter went on board the U. S. Brig Argus & Enterd having his Protection as a Citizen.” Gavino placed U.S. citizen Frederick Lewis at a wage of $18 per month on board the Citizen, bound for New York. Lewis not being qualified as a mate, Gavino asked the captain of the Baltimore, then at Gibraltar, to allow crewman John J. Blake to go on board the Citizen as mate, to which he agreed. Hopes JM approves.
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; docketed by Wagner as received 28 May; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:515. For enclosure, see n. 1.



   
   Gavino enclosed a copy of Edward Preble to Gavino, February 1804, reporting the details of “the Capture and destruction” of the Philadelphia by Stephen Decatur and a crew of volunteers on the Intrepid on 16 Feb. 1804 with no men killed and only one wounded (2 pp.; printed ibid., 3:422, where it is dated 18 Feb.).


